10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 4:19-cv-03074-YGR Document 396-3

Steve W. Berman (pro hac vice)
Robert F. Lopez (pro hac vice)
Theodore Wojcik (pro hac vice)
HAGENS BERMAN SOBOL SHAPIRO LLP
1301 Second Avenue, Suite 2000
Seattle, WA 98101

Telephone: (206) 623-7292
Facsimile: (206) 623-0594
steve@hbsslaw.com
robl@hbsslaw.com
tedw@hbsslaw.com

Shana E. Scarlett (SBN 217895)
Benjamin J. Siegel (SBN 256260)
Ben M. Harrington (SBN 313877)
HAGENS BERMAN SOBOL SHAPIRO LLP
715 Hearst Avenue, Suite 202
Berkeley, CA 94710

Telephone: (510) 725-3000
Facsimile: (510) 725-3001
shanas@hbsslaw.com
bens@hbsslaw.com
benh@hbsslaw.com

Interim Lead Class Counsel

Filed 08/26/21 Page 1 of 4

UNITED STATES DISTRICT COURT

NORTHERN DISTRICT OF CALIFORNIA

OAKLAND DIVISION

DONALD R. CAMERON, et al.,

Plaintiffs,
Vv.
APPLE INC.,

Defendant.

 

 

010818-11 1609585V1

No. 4:19-cv-03074-YGR

DECLARATION OF DONALD R.
CAMERON IN SUPPORT OF
DEVELOPER PLAINTIFFS’
MOTION FOR PRELIMINARY
APPROVAL OF CLASS ACTION
SETTLEMENT WITH APPLE INC.

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 4:19-cv-03074-YGR Document 396-3 Filed 08/26/21 Page 2 of 4

I, DONALD R. CAMERON, declare as follows:

1. I am a class representative in the above-entitled class action. I make this declaration
based on personal, firsthand knowledge, and if called and swom as a witness, I could and would
testify competently thereto. I submit this declaration in support of the Developer Class Plaintiffs’
Motion for Preliminary Approval of the Class Settlement Agreement with Apple, Inc.

2s I co-developed a baby-naming app, Lil’ Baby Names, which I have made available
for sale in Apple’s iOS App Store since approximately July 2015, and which is currently available
for sale on the App Store. The Lil’ Baby Names App has been available for download from the App
Store for $2.99, and that is currently its price.

3. I understand that counsel for Developer Class Plaintiffs have on behalf of the
Developer Class Plaintiffs reached an agreement with Defendant Apple, Inc. to settle the Developer
Class Plaintiffs’ claims in the class action on behalf of a proposed Settlement Class (the
“Agreement”).

4, The Agreement includes monetary and non-monetary relief for the benefit of the
members of the Settlement Class as more fully set forth in the Agreement. Beyond the monetary
relief, there are three aspects of the nonmonetary relief that are particularly important to me and that
I believe will benefit many iOS app developers.

5. The first element of the nonmonetary relief that I find particularly valuable is Apple’s
agreement to expand the choice of price points for paid apps, in-app purchases, and subscriptions
from fewer than 100 to more than 500. Currently, under Apple’s guidelines, iOS developers such as
myself can only price their Apps at price tiers ending in $0.99, and there are only 100 such tiers. That
has limited the choices available to me and other developers to experiment with different prices for
our apps to maximize sales and revenue.

6. For an app like mine, which is priced at $2.99, even the smallest price change
available under Apple’s current guidelines, a dollar, is a huge price jump or a steep decline. With an

increase in the number of pricing tiers, I will have the flexibility to fine-tune pricing to determine

CAMERON DECL. ISO JOINT MOT. FOR PRELIM.
APPROVAL OF SETTLEMENT WITH APPLE INC. —
Case No. 4:19-cv-03074-YGR

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 4:19-cv-03074-YGR Document 396-3 Filed 08/26/21 Page 3 of 4

what is the best price for my customers, to compete effectively with similar apps, and to adjust to
changes in the market.

Vs The second element of the nonmonetary relief that could greatly benefit me and other
developers relates to discoverability. As a small app developer with a limited budget for advertising
and promotion, it has been very difficult for me to have my app discovered among the millions of
apps on the iOS App Store, even though I believe that my app is one of the best baby naming apps
available, if not the best. I am excited that Apple in the Agreement has committed to robust
experimentation to improve app discoverability. Continued improvement in this area is vital so that
new and high-quality apps have a better chance of being found. That is exactly what I and other
small app developers need to make our app development efforts more profitable. I believe that
improvements in discoverability also will benefit consumers and Apple, because it will better match
consumers to the apps that suit their needs and interests.

8. The challenge of discoverability on the iOS App Store was an important complaint in
our lawsuit, which I discussed at length during my deposition. I believe that the lawsuit played a role
in Apple’s commitment to improving discoverability, which I am extremely proud of.

0. The third element of the nonmonetary relief in the Agreement that is particularly
meaningful to me is Apple’s commitment to publish a transparency report about the App Store that
will communicate meaningful statistics for developers and the public, including providing objective
data regarding search queries and results.

10. As I discuss above, one of the most challenging aspects of being a small developer is
getting my app discovered by consumers, particularly when I am competing against more well-
resourced competitors in a very large digital store. I believe that a transparency report that provides
objective data about search queries and results will help developers like me understand why our apps
are being found (or not), and improve our search results. Additionally, such a report will push Apple
to maximize the likelihood that consumers will be able to efficiently find the apps that serve their

needs.

CAMERON DECL. ISO JOINT MOT. FOR PRELIM.
APPROVAL OF SETTLEMENT WITH APPLE INC. —
Case No. 4:19-cv-03074-YGR

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 4:19-cv-03074-YGR Document 396-3 Filed 08/26/21 Page 4 of 4

11. [have taken very seriously my commitment to improving the App Store
for all developers. I believe the Agreement, including its nonmonetary provisions,

accomplishes this goal and thus I proudly support the Settlement.

I declare under penalty of perjury under the laws of the United States that the foregoing is

true and correct. Executed this 25th day of August 2021 at Manteca, California.

Horta cean,

\ ) UY hy

vo DONALD R. CAMERON eames

CAMERON DECL. ISO JOINT MOT. FOR PRELIM.
APPROVAL OF SETTLEMENT WITH APPLE INC. —
Case No. 4:19-cv-03074-YGR

 

 
